719 S.E.2d 35 (2011)
STATE of North Carolina
v.
Alex Jerome TROGDON.
No. 465P11.
Supreme Court of North Carolina.
December 8, 2011.
Glenn Gerding, for Trogdon, Alex Jerome.
Sandra Wallace-Smith, Assistant Attorney General, for State of North Carolina.
Garland N. Yates, District Attorney, for State of North Carolina.


*36 ORDER

Upon consideration of the petition filed on the 26th of October 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S, 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of December 2011."